DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 3/24/2022 is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:  Lines 7-8 state, “a low melting point material, which melts at a high temperature”.  This description appears contradictory.  It is recommended to further explain this contradictory terminology in claim 1 and the appropriate dependent claims and/or to amend this into conventional terminology.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the temperature range" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the temperature range” will be interpreted as “the conventional temperature range” (as recited in line 3).  Further, claim 4 is rejected since it depends from claim 3.

Claim 3 recites limitations with respect to “physical properties necessary…is stable to act as a separator”.  These limitations are vague and unclear.  It appears the aforementioned limitations are directed at materials of the type recited in claim 4.  For the purposes of this office action, the aforementioned limitations of claim 3 will be interpreted as being met by the materials of claim 4.  It is suggested to remove the aforementioned limitations or clearly define the claim further.

Claim 5 recites limitations with respect to “physical properties necessary…is stable to act as a separator”.  These limitations are vague and unclear.  It appears the aforementioned limitations are directed at materials of the type recited in claim 6.  For the purposes of this office action, the aforementioned limitations of claim 5 will be interpreted as being met by the materials of claim 6.  It is suggested to remove the aforementioned limitations or clearly define the claim further.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0162855) in view of Aotani et al. (US 2016/0240836).
Regarding claims 1, 7 and 8, Kim et al. discloses in Figs 1-6, a secondary battery (Abstract) comprising a positive electrode ([0003]), a negative electrode ([0003]), and a separator (Abstract), wherein the separator comprises shrinkage portions ([0043], [0048]), each of which comprises a porous polymer resin ([0043], [0048]) and which are arranged in a discontinuous manner so that the shrinkage portions are not attached to each other ([0012], [0057], [0062], “non-coated” regions are discontinuous with the resin material), the shrinkage portions being configured to shrink at a high temperature ([0043], [0048]), and a melting portion ([0041]) disposed so as to interconnect the shrinkage portions ([0043], [0048]), the melting portion comprising a low melting point material, which melts at a high temperature ([0041])
Kim et al. does not explicitly disclose the positive and/or the negative electrode comprises a PTC material exhibiting uniform conductivity within a temperature range in which the lithium secondary battery is operated, and a resistance of the PCT material abruptly increases to interrupt a flow of electric current in the lithium secondary battery when the temperature of the lithium secondary battery becomes higher than the temperature range in which the lithium secondary battery is operated.
Aotani et al. discloses in Figs 1-3, a battery (ref 1) including a PTC material comprising polymer particles and conductive particles mixed therein ([0019], [0031]).  This configuration enhances battery safety and electrical performance ([0012], [0022]).
Aotani et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the PTC material including polymer and conductive particles disclosed by Aotani et al. into the positive electrode of Kim et al. to enhance the safety and electrical performance of the battery.
Further regarding limitations recited in claim 8, which are directed to method of making said PTC material (e.g. “mixing”, etc.) it is noted that said limitations are not given patentable weight in the product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966, the patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).

Regarding claim 2, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the shrinkage portions ([0043], [0048]) are connected to the melting portion with a conventional temperature range in which the lithium secondary battery is operated ([0043], [0048], the materials cited therein), and the melting portion is formed so as to have a lattice shape (depicted in Fig 1, shaped via inorganic material), by which the melting portion surrounds the shrinkage portions.

Regarding claims 5 and 6, modified Kim et al. discloses all of the claim limitations as set forth above and also discloses the recited physical properties/shrinkage (of instant claim 5), the porous polymer resin is at least one of HDPE, LDPE, and PP ([0048]).

Claims 3-4 iare rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2017/0162855) in view of Aotani et al. (US 2016/0240836) as applied to claim 1 above, and further in view of Shi et al. (US 7,087,343).
Regarding claims 3-4, modified Kim et al. discloses all of the claim limitations as set forth above but does not explicitly disclose the low melting point material (including properties set forth in the claim) includes PEO.
Shi et al. discloses a battery (Abstract) including a separator comprising PEO that has high temperature melt integrity (C5/L32-44).
Shi et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, battery separators.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the PEO material disclosed by Shi et al. into the separator of Kim et al. to enhance high temperature structural integrity of the separator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725